
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.35


COBIZ INC.
2002 EQUITY INCENTIVE PLAN

ARTICLE 1: DEFINITIONS

        1.1    Board.    The Board is the board of directors of the Company.

        1.2    Business Day.    A Business Day is any day other than a Saturday,
Sunday or legal holiday in the State of Colorado.

        1.3    Change of Control.    A Change of Control is any of the
following:

        [a]  the acquisition by any person, entity or group (as defined in
Section 13(d) of the Exchange Act) (other than (i) the Company and its
Subsidiaries, (ii) any employee benefit plan of the Company or its Subsidiaries
or (iii) any Person who is an officer, director or beneficial owner of 5% or
more of the outstanding Stock on the date the Plan is adopted by the Board)
through one transaction or a series of transactions of 50% or more of the
combined voting power of the then outstanding voting securities of the Company;

        [b]  the merger or consolidation of the Company or any Subsidiary as a
result of which the Persons who were shareholders of the Company immediately
prior to such merger or consolidation do not, immediately thereafter, own,
directly or indirectly, more than 50% of the combined voting power entitled to
vote generally in the election of directors of the merged or consolidated
company; provided, however, that, for purposes of this clause [b], any shares of
stock of or other equity interest in the merged or consolidated entity that are
issued to or retained by a Person who was a shareholder of the Company
immediately prior to the transaction in respect of such Person's ownership
interest in a party to the transaction other than the Company shall not be
deemed to be owned by such Person immediately after the transaction (but shall
be deemed to be outstanding);

        [c]    the liquidation or dissolution of the Company (other than (i) a
dissolution occurring upon a merger or consolidation thereof, (ii) a liquidation
of the Company into its Subsidiary or (iii) a liquidation or dissolution that is
incident to a reorganization); and

        [d]  the sale, transfer or other disposition of all or substantially all
of the assets of the Company through one transaction or a series of related
transactions to one or more persons or entities.

        1.4    Code.    The Code is the Internal Revenue Code of 1986, as it may
be amended.

        1.5    Committee.    Committee is one or more of the committees
described below. Members of the Committee shall serve at the pleasure of the
Board and may resign at any time upon written notice to the Board.

        [a]  Generally: If paragraphs [b] and [c] below are not applicable, the
Committee shall consist of one or more members of the Board and/or such other
person or persons as may be appointed from time to time by the Board, or the
entire Board if no such Committee has been appointed.

        [b]  For Reporting Persons: With respect to the grant or administration
of any Options granted under the Plan to eligible employees who are subject to
the reporting requirements under Section 16(a) of the Exchange Act, unless the
Board determines otherwise, the Committee shall be constituted so as to comply
with Rule 16b-3 promulgated under the Exchange Act and shall consist of [1] two
non-employee directors (as defined in Rule 16b-3) or [2] the entire Board
("16b-3 Committee"); provided that if a 16b-3 Committee is not required for such
grant or grants to meet the exemption requirements under Rule 16b-3, then this
sentence shall not be applicable.

        [c]    For Compliance with Code Section 162(m): With respect to the
grant or administration of any Options granted under the Plan to an eligible
employee subject to Code Section 162(m) and for which the Board determines, in
its discretion, that compliance with Code Section 162(m) is necessary or
desirable, the Committee shall be constituted so as to comply with Code
Section 162(m) and the Treasury Regulations thereunder and shall consist of two
or more outside directors and no other person ("162(m) Committee"); provided
that if a 162(m) Committee is not required for such grant or grants to meet the
conditions of Code Section 162(m), then this sentence shall not be applicable.

        1.6    Company.    The Company is CoBiz Inc., a Colorado corporation,
and its successors and assigns.

        1.7    Consultant.    A Consultant is a Person providing services to the
Company or any Subsidiary as a consultant, advisor, sales representative,
independent contractor or in any other capacity other than an employee or a
director.

        1.8    Director.    A Director is a member of the Board or the board of
directors of any Subsidiary.

        1.9    Exchange Act.    The Exchange Act is the Securities Exchange Act
of 1934, as from time to time amended, or any functional successor to that Act,
and the regulations of the Securities and Exchange Commission thereunder.

        1.10    Fair Market Value.    The Fair Market Value of a share of Stock
is the closing price of the Stock on the principal exchange on which the Stock
is traded, or, if the Stock is not traded on an exchange, as reported by Nasdaq,
or, if the closing price of the Stock is not reported by Nasdaq, the average of
the high bid and low asked prices for the Stock, as reported by Nasdaq or any
other accepted source selected by the Committee, or, if bid and asked prices are
not reported by any source acceptable to the Committee, the fair market value of
the Stock as determined by the Committee in good faith by any reasonable means.

        1.11    Grant Date.    The Grant Date is the date when an Option is
granted, as determined under 4.3.

        1.12    Incentive Option.    An Incentive Option means an Option
designated as such at the time of grant and granted and administered in
accordance with the requirements of Code Section 422.

        1.13    Key Employee.    A Key Employee is an employee of the Company or
any Subsidiary whose judgment, initiative and continued efforts are expected to
contribute to the successful conduct of the business of the Company or any
Subsidiary, as determined by the Committee. A Key Employee may be a member of
the Board who is also an employee of the Company or a Subsidiary.

        1.14    Non-Statutory Option.    A Non-Statutory Option means any Option
other than an Incentive Option.

        1.15    Option.    An Option is the right granted to an Optionee under
this Plan to acquire Stock pursuant to the Optionee's Option Agreement.

        1.16    Option Agreement.    An Option Agreement is the contract under
which an Optionee is given the right to acquire Stock pursuant to this Plan.

        1.17    Option Price.    The Option Price is the exercise price
established by the Committee with respect to an Optionee's Option.

        1.18    Optionee.    An Optionee is a Key Employee, Consultant or
Director to whom the Committee has granted an Option.

        1.19    Parent.    A Parent is any corporation which owns, directly or
indirectly, at least 50% of the Company's outstanding Stock.

        1.20    Person.    A Person includes a natural person and a corporation,
limited liability company, partnership, limited partnership, trust, estate or
other entity or association.

        1.21    Plan.    The Plan is this Equity Incentive Plan of the Company,
as it may be amended.

        1.22    Securities Act.    The Securities Act is the Securities Act of
1933, as from time to time amended, or any functional successor to that act, and
the regulations of the Securities and Exchange Commission thereunder.

        1.23    Stock.    Stock is the common stock, $.01 par value, of the
Company.

        1.24    Subsidiary.    A Subsidiary is any corporation in which the
Company owns, directly or indirectly, at least 50% of the total voting power of
the corporation's stock.

        1.25    Treasury Regulations.    The Treasury Regulations are the
regulations issued by the U.S. Treasury Department under Title 26 of the Code of
Federal Regulations.

ARTICLE 2: PURPOSE AND TAX STATUS

        2.1    Purpose.    The purpose of this Plan is to enable the Company and
its Subsidiaries to attract and retain Key Employees, Consultants and Directors
by giving them an opportunity to acquire a proprietary interest in the Company
and thereby create a more direct interest in the future success of the Company.

        2.2    Tax Status.    The Options granted under this Plan shall be
either Incentive Options or Non-Statutory Options, in the discretion of the
Committee. Each Option Agreement shall specify whether the Options granted
thereby are Incentive Options or Non-Statutory Options. The Committee may grant
either or both types of Options to any Optionee, except that Incentive Options
can only be granted to Persons who are employees of the Company or a Subsidiary.
If an Option granted as an Incentive Option fails for any reason to qualify as
such under the Code, in whole or in part, it shall be deemed an Incentive Option
to the extent it does so qualify and a Non-Statutory Option to the extent it
does not so qualify.

        2.3    Interpretation.    This Plan and any Option Agreement, as well as
all questions arising thereunder, shall be interpreted and answered in a manner
consistent with the Code and applicable Treasury Regulations.

ARTICLE 3: ADMINISTRATION

        3.1    Committee.    The Plan shall be administered by the Committee.

        3.2    Authority of Committee.    The Committee shall have full
authority to administer the Plan, including authority to interpret and construe
any provision of the Plan and to adopt such rules and regulations as it may deem
necessary in order to administer the Plan. Without limitation, but subject to
the other provisions of the Plan, the Committee is authorized to:

        (i)    Direct the grant of Options;

        (ii)  Determine the identity of the Key Employees, Consultants and
Directors who shall be granted Options, the Grant Date and the number of shares
of Stock to be covered by such Options;

        (iii)  Determine the Option Price, which, subject to Article 6, shall
not be less than 85% of the Fair Market Value of the Stock on the Date of Grant;

        (iv)  Determine the manner and the times at which the Options shall be
exercisable, including the discretion to accelerate the exercisability of any
Option at any time and for any reason;

        (v)  Determine other conditions, restrictions and limitations, if any,
on each Option granted under this Plan and any Stock issued upon exercise
thereof (which need not be identical as to all Options or Stock), including,
without limitation, restrictions on transfer of Stock, rights on the part of the
Company or any other Persons to repurchase Options or Stock and provisions
requiring the Optionee to restore to the Company any benefits obtained from
Options or Stock in specified circumstances;

        (vi)  Prescribe the form or forms of the Option Agreements and of any
other instruments required under this Plan and to change such forms from time to
time;

        (vii) Waive compliance (either generally or in any one or more
particular instances) by an Optionee with the requirements of any Option
Agreement or any rule or regulation with respect to an Option, subject to the
terms of this Plan;

        (viii)  Impose restrictions, or waive any restrictions imposed, with
respect to the transferability or voting of Stock acquired by the exercise of
Options; and

        (ix)  Decide all questions and settle all controversies and disputes
which may arise in connection with this Plan or any Option Agreement, and cure
any defect, supply any omission or reconcile any inconsistency therein.

        3.3    Actions of Committee.    All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon all Optionees, the Company and all other interested
persons. In addition to any other rights of indemnification, each Committee
member shall be indemnified by the Company against reasonable expenses
(including attorneys' fees) actually and necessarily incurred in connection with
the defense of any action, suit or proceeding (or in connection with any appeal)
to which such person may be a party by reason of an action taken, or any failure
to act, in connection with this Plan and any Option granted under it. This
indemnification shall further extend to all amounts paid by any Committee member
either in a settlement approved by the Committee or pursuant to a judgment in
any such action, suit or proceeding, provided that the Committee member acted in
good faith and in a manner he or she reasonably believed to be in the best
interests of the Company. Any action taken by the Committee under this Plan may
be made without notice or meeting of the Committee in a written consent signed
by all members of the Committee.

ARTICLE 4: GRANT OF OPTIONS

        4.1    Shares Available.    There shall be 650,000 shares of Stock
available for issuance under the Plan. All shares underlying Options granted
under this Plan which for any reason are not exercised prior to option
expiration, or which are otherwise cancelled or forfeited, shall be available
for granting of further Options under this Plan.

        4.2    Participation.    Grants of Options may be made to any Key
Employee, Consultant or Director. In selecting Optionees in its discretion, the
Committee shall consider granting Options to those individuals whose judgment,
initiative and continued efforts are expected to contribute to the successful
conduct of the business of the Company or any Subsidiary. Individuals who have
been granted Options may, if otherwise eligible, be granted additional Options.

        4.3    Grant Date.    With respect to each Option, the Grant Date is the
date when the Committee approves the Option grant as specified in the Committee
resolution containing such approval.

        4.4    Notice.    Notice of the grant of an Option shall be given to the
Optionee within a reasonable time.

        4.5    Agreement.    Each Option shall be evidenced by a written Option
Agreement, signed on behalf of the Company, containing such terms and provisions
as the Committee may determine, subject to the provisions of this Plan. Each
Option Agreement shall set forth the number of shares of Stock that may be
purchased upon exercise thereof, the Option Price, the duration of the Option,
the time or times at which or the events or conditions upon the occurrence of
which the Option shall become exercisable as to all or any portion of the shares
of Stock covered thereby, and any other terms and conditions determined by the
Committee. If the Optionee fails to sign and deliver an original of the Option
Agreement to the Company within thirty days after such agreement has been
delivered to the Optionee, the Option granted by such Option Agreement shall
automatically terminate at the end of such thirty-day period (unless the
Committee otherwise determines).

        4.6    Period of Grant.    No Option shall be granted under this Plan
after ten years from the date this Plan is approved by the stockholders of the
Company. Options outstanding ten years or more after the effective date of the
Plan shall continue to be governed by the provisions of this Plan.

        4.7    Terms.    The Committee may impose such terms and conditions upon
the exercise of an Option as the Committee shall deem appropriate, in its
discretion. Without limitation, these terms and conditions include all matters
relating to granting, vesting, exercise, payment and termination of any Option.
Any such provision shall be set forth in the Option Agreement between the
Company and an Optionee.

ARTICLE 5: EXERCISE OF OPTIONS

        5.1    Time of Exercise.    Any Option granted under this Plan shall be
exercisable at the time or times, upon the occurrence of the events and within
the period specified in the Option Agreement, which period shall not be more
than ten years from the Date of Grant. The provisions on exercise of the Option,
including any provision on earlier termination, shall be as determined by the
Committee. If any Option is not exercised during the applicable exercise period,
it shall automatically expire as of the expiration of such period and shall be
of no further force or effect.

        5.2    Manner of Exercise.    In order to exercise an Option, in whole
or in part, the Optionee shall deliver to the Company a subscription agreement
in a form to be attached to each Option Agreement, signed by the Optionee and,
if the Optionee resides in a community property state, the Optionee's spouse,
and shall pay the Option Price of the shares of Stock as to which the Option is
being exercised as provided in Section 5.3. The Option shall continue with
respect to any remaining shares as to which it has not been exercised, subject
to the terms of the applicable Option Agreement. Within a reasonable time after
its receipt of the subscription agreement and payment of the Option Price, the
Company shall deliver to the Optionee a certificate representing the shares
issuable upon such exercise and a check for any payment due in lieu of
fractional shares.

        5.3    Payment of Option Price.    Unless the Option Agreement otherwise
provides or unless the Committee otherwise determines, the Option Price shall be
paid by the Optionee by check or by delivery to the Company of certificates
representing shares of Stock then owned by the Optionee having a Fair Market
Value as of the Exercise Date equal to the Option Price of the Stock for which
the Option is being exercised, duly endorsed for transfer to the Company. If the
Stock is publicly traded, the Company may, but shall not be required to,
cooperate in such manner as the Optionee may reasonably request to effect a
broker-assisted cashless exercise of an Option, including delivering the
certificates for the Stock issuable upon exercise of the Option to a broker
designated by the Optionee and entering into any agreement relating thereto.

        5.4    Legal Compliance.    If the Stock subject to an Option has not
been registered under the Securities Act at the time the Option is exercised,
such Stock shall be issued only upon delivery by the Optionee to the Company of
an investment letter signed by the Optionee, in such form as the Committee may
from time to time determine and containing such representations, warranties and
covenants as the Committee may deem necessary to establish the availability of
an exemption from the registration requirements of the Securities Act and all
applicable state securities laws. Notwithstanding any other provision of the
Plan or any Option Agreement, the Company shall not be obligated to sell any
Stock pursuant to an Option Agreement unless and until, in the opinion of the
Company's counsel, there has been compliance with all applicable federal and
state laws and regulations and only when all other legal matters in connection
with the issuance and delivery of such Stock have been approved by the Company's
counsel. The Company shall use reasonable commercial efforts to effect any such
compliance, and the Optionee shall take any action reasonably requested by the
Company in connection therewith; provided, however, that in no event shall the
Company be required to file a registration statement under the Securities Act or
any state securities law to effect such compliance.

        5.5    Termination of Engagement.    Each Option Agreement shall specify
the effect, if any, of the termination of the Optionee's engagement by the
Company on the continuing existence or exercisability of the Option.

ARTICLE 6: INCENTIVE OPTIONS

        Notwithstanding any other provision of the Plan, the terms of Incentive
Options shall be subject to the following restrictions:

        [a]  The aggregate Fair Market Value of the Stock with respect to which
Incentive Options are exercisable for the first time by any Optionee in any
calendar year, under the Plan and all other plans of the Company or its Parent
or Subsidiaries, shall not exceed $100,000. For that purpose, Fair Market Value
shall be determined as of the Date of Grant of each Option.

        [b]  The Option Price of an Incentive Option shall not be less than: [i]
in the case of an Incentive Option issued to an Optionee who owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company, its Parent or Subsidiaries, 110% of the Fair Market Value
of the Stock on the Date of Grant and [ii] in all other cases, the Fair Market
value of the Stock on the Date of Grant.

        [c]    Any Incentive Option granted to an Optionee who owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company, its Parent, or Subsidiaries must expire not later than
five years after the Date of Grant.

        [d]  Each Option Agreement for an Incentive Option shall provide as
follows with respect to the exercise of the Incentive Option upon the
termination of employment, death or disability of the Optionee: [i] if the
Optionee dies or becomes disabled (within the meaning of Code Section 22(e))
during the term of the Incentive Option while still employed, or within the
three-month period referred to in clause [ii], the Incentive Option may be
exercised by those entitled to do so under the Optionee's will or under
applicable law within twelve months following the Optionee's death or
disability, but not thereafter; provided that such exercise must occur prior to
the expiration of the Incentive Option and the Incentive Option may be exercised
only as to the shares of Stock for which it had become exercisable on or before
the date of the Optionee's death or disability; [ii] if the employment of the
Optionee is terminated within the term of the Incentive Option for any reason
other than the Optionee's death or disability or for "cause" (as defined below),
the Incentive Option may be exercised by the Optionee within three months
following the date of such termination, but not thereafter; provided that such
exercise must occur prior to the expiration of the Incentive Option and the
Incentive Option may be exercised only as to the shares of Stock for which it
had become exercisable on or before the date of termination of the Optionee's
employment and [iii] if the Optionee's employment is terminated for "cause" (as
defined below) the unexercised portion of the Incentive Option shall
automatically terminate as of the date of termination of employment. As used in
this Article 6, "cause" shall mean [i] the willful failure of the Optionee
substantially to perform the duties of his or her employment with the Company
(other than any such failure due to the Optionee's physical or mental illness),
[ii] the Optionee's engaging in willful and serious misconduct that has caused
or is reasonably expected to result in material injury to the Company or any of
its affiliates, [iii] the Optionee's willful breach of a material Company policy
or procedure, [iv] the Optionee's conviction of, or entering a plea of guilty or
nolo contendere to, a crime that constitutes a felony or any other crime that
involves dishonesty, malfeasance or moral turpitude or [v] the willful and
material breach by the Optionee of any of his or her obligations hereunder or
under any other written agreement or covenant with the Company or any of its
affiliates.

        The foregoing requirements are based on the Code and Treasury
Regulations as currently in effect and shall automatically be amended to conform
to any amended requirements of the Code or the Treasury Regulations with respect
to Incentive Options that may be adopted in the future.

ARTICLE 7: EFFECT OF CERTAIN CORPORATE ACTIONS

        7.1    Stock Splits.    The number of shares and Option Price of Stock
subject to outstanding Options and the aggregate number of shares available for
issuance under the Plan shall be proportionately adjusted in the event of any
stock dividend, stock split, reverse stock split or other division or
combination of outstanding shares of Stock as determined by the Committee.

        7.2    Change of Control.    In the event of a Change of Control, the
Committee may, in its discretion, take such action with respect to outstanding
Stock Options as it deems appropriate, including, without limitation [i]
accelerating the exercisability thereof, subject to such procedures and
conditions as it may determine, [ii] providing for the termination of all
unexercised Stock Options as of the effective date of the Change of Control
transaction, [iii] providing for the conversion of outstanding Stock Options
into options or other rights to acquire stock or other securities or property of
any entity that is a party to the transaction, or any affiliate of any such
entity, for a price and on terms deemed reasonable by the Committee in its sole
discretion or [iv] making cash payments or issuing Stock or other securities to
Optionees in settlement of their Stock Option in an amount equal to the
difference between the value (as implied by the terms of the Change of Control
transaction) of the Stock for which they are then exercisable, or for all of the
Stock covered thereby, as the Committee may determine, and the Stock Option
Price thereof. The Committee shall not be required to take any of the foregoing
actions and shall not be required to treat all outstanding Stock Options in the
same manner.

        7.3    Fractional Shares.    If, upon any exercise of an Option, a
fractional share of Stock would otherwise be issuable, the Company shall, in
lieu of issuing the fractional share, pay the Optionee in cash the Fair Market
Value thereof as of the date the Option was exercised.

ARTICLE 8: GENERAL PROVISIONS

        8.1    §83(b) Election.    If the Stock issued upon exercise of an
Option is, under the terms of the Option Agreement, subject to a substantial
risk of forfeiture (as that term is defined under §83 of the Code and applicable
Treasury Regulations), and the Optionee makes an election under §83(b) of the
Code to include in gross income (as compensation) the excess, if any, of the
fair market value of such Stock over the Option Price, the Optionee shall give
timely notice to the Company of the statement required by the Treasury
Regulations under §83 of the Code.

        8.2    Withholding.    Whenever compensation income is recognized by an
Optionee with respect to an Option, the Optionee shall be required to make a
withholding tax payment to the Company. The amount of such payment shall equal
the amount of federal and state income tax that the Company or any Subsidiary is
required to withhold with respect to the issuance or disposition of such Stock.
The Committee, in its sole discretion, may permit the Optionee to pay all or any
portion of such tax withholding by transferring to the Company, or directing the
Company to withhold from Stock otherwise issuable to such Optionee, shares of
Stock having a Fair Market Value equal to the amount to be so paid, determined
as of the date of exercise. To the extent the required withholding tax payment
is not timely made by the Optionee, the Company or any Subsidiary may either
withhold such payment from the Optionee's cash compensation or make such other
arrangements as the Committee determines.

        8.3    No Employment Right.    Nothing in this Plan shall confer upon
any Optionee the right to continue in the employ of the Company or any
Subsidiary, nor shall it interfere in any way with the right of the Company or
any Subsidiary to discharge the Optionee at any time for any reason whatsoever,
with or without cause (subject to any employment agreement between the Company
or any Subsidiary and the Optionee). Neither the existence of this Plan, nor the
grant or termination of any Option under it, shall be the basis of any claim for
damages or otherwise by an Optionee upon his or her termination of employment.

        8.4    No Stockholder Rights.    Prior to the issuance or transfer of
Stock to the Optionee following the exercise of an Option, an Optionee shall
have no rights as a stockholder with respect to any shares of Stock subject to
any Option granted to such person under this Plan. Except as provided in 7.1, no
adjustment shall be made in the number of shares of Stock issued to an Optionee,
or in any other rights of the Optionee upon exercise of an Option by reason of
any dividend, distribution, or other right granted to shareholders for which the
record date is prior to the date of issuance of Stock pursuant to an Option.

        8.5    Transferability Restrictions; Repurchase Rights.    No Option,
and no other rights acquired by an Optionee under this Plan, shall be assignable
or transferable by an Optionee and all such rights are exercisable, during such
person's lifetime, only by the Optionee; provided, however, that, subject to the
requirements of the Code in the case of Incentive Options, (i) the Committee may
authorize the assignment or transfer of an Option in its sole discretion and
subject to such terms, conditions and restrictions as it deems appropriate and
(ii) in the event the Optionee's Option Agreement expressly permits the Option
to be exercised after the Optionee's death or disability, the Optionee's heirs
or legal representatives, as the case may be, may exercise the Option in
accordance with, and subject to all of the terms and conditions of, this Plan
and the Optionee's Option Agreement. Any assignment, transfer, pledge,
hypothecation or other disposition of any Option contrary to the provisions of
this Plan or the Option Agreement, and any levy of any attachment or similar
process upon an Option, shall be null and void and without effect. Upon the
occurrence of such an event, the Committee may, in its discretion, terminate the
Option. The Company may impose such transfer restrictions (not otherwise
expressly provided for in this Plan) and repurchase rights on the Stock as the
Committee may from time to time deem appropriate. Such transfer restrictions and
repurchase rights shall be set forth in the Optionee's Option Agreement or in
another written agreement between the Optionee and the Company.

        8.6    Other Employee Benefits.    By acceptance of the grant of an
Option, the Optionee shall be deemed to have agreed that such Option is special
incentive compensation that will not be taken into account, in any manner, as
salary, compensation, or bonus in determining the amount of any payment under
any pension, retirement or other employee benefit plan, program or policy of the
Company or any Subsidiary. In addition, each beneficiary of a deceased Optionee
shall be deemed to have agreed that such Option will not affect the amount of
any life insurance coverage, if any, provided by the Company or any Subsidiary
on the life of the Optionee which is payable to such beneficiary under any life
insurance plan covering employees of the Company or any Subsidiary.

        8.7    Nonexclusivity of Plan.    Neither the adoption of the Plan by
the Board nor the submission of the Plan to stockholders of the Company for
approval shall be construed as creating any limitation on the power or authority
of the Board to grant options to purchase Stock or other securities of the
Company to any employee, consultant or director of the Company outside the Plan.

        8.8    Delivery.    Delivery of any notice or document shall occur upon
actual delivery to the recipient (including receipt of telecopy or facsimile
transmission).

        8.9    Amendment.    The Board may from time to time alter, amend,
suspend or discontinue this Plan; provided, however, any amendment or
modification that is required to be approved by the stockholders to enable the
Plan to satisfy any applicable statutory or regulatory requirements shall be
subject to such approval as may be required by the statute or regulation.
However, no such action shall adversely affect the rights and obligations with
respect to Options which are then outstanding under this Plan.

        8.10    Effective Date.    This Plan was approved by the Board on
January 16, 2002 and shall become effective when approved by the shareholders of
the Company.





QuickLinks


Exhibit 10.35

